Citation Nr: 0201768
Decision Date: 02/22/02	Archive Date: 05/09/02

DOCKET NO. 94-13 912               DATE FEB 22, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to an increased evaluation for a low back disorder,
with a history of a compression fracture of L1 and with
demonstrable deformity, bilateral sciatica, and degenerative joint
disease, currently evaluated as 40 percent disabling.

2. Entitlement to an extension of a total disability evaluation
based on convalescence under 38 C.F.R. 4.30 for the veteran's
service-connected low back disorder beyond January 31, 1998.

3. Entitlement to service connection for reflex sympathetic
dystrophy, to include as secondary to the veteran's service-
connected low back disorder.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

Michael A. Holincheck, Counsel 

INTRODUCTION

The veteran served on active duty from January 1972 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board or
BVA) on appeal from rating decisions issued by the Department of
Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg,
Florida and Cleveland, Ohio.

The veteran's case was remanded for additional development in 1996
and in 1998. The Board issued a decision in November 2000. The
decision increased the veteran's service-connected back disability
rating to 40 percent, denied an extension of benefits under 38
C.F.R. 4.30, and denied entitlement to service connection for
reflex sympathetic dystrophy (RSD).

The veteran appealed the November 2000 Board decision to the United
States Court of Appeals for Veterans Claims (Court). The Court,
based on an unopposed motion by the appellee, vacated that portion
of the November 2000 Board decision that denied an increased
evaluation in excess of 40 percent, and vacated the denial of
extension of benefits under 38 C.F.R. 4.30 and the denial of
service connection for RSD in April 2001. The case was then
remanded to the Board for consideration of application of the
Veterans Claims Assistance Act of 2000 (VCAA). Public Law 106-475.

2 -

The veteran was contacted by the Board in October 2001 and given an
opportunity to present additional argument or evidence in support
of his claims. Associated with the claims folder is a Report of
Contact with the veteran, dated November 5, 2001, which reported
that he had nothing further to submit and that he wanted to proceed
with adjudication of his claims. The veteran's representative
submitted additional argument later in November 2001.

While the case was in appellate status before the Court, the
veteran submitted a claim for total disability evaluation based on
individual unemployability (TDIU) in March 2001. Correspondence in
the claims folder reflects that the RO has acknowledged receipt of
the claim. The claim is not yet developed or certified on appeal
and is referred back to the RO for such additional development as
may be necessary.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained by the RO.

2. The veteran's low back disorder is productive of only moderate
limitation of motion. Significant pain has been demonstrated on
range of motion testing.

3. The evidence of record, taken as a whole, does not demonstrate
that the veteran's low back disorder necessitated a period of
convalescence beyond January 31, 1998.

4. The evidence of record, taken as a whole, does not demonstrate
that the veteran has, a diagnosis of reflex sympathetic dystrophy
that is causally related to his service-connected low back disorder
or to service or that the claimed disability is aggravated by the
service-connected low back disorder.

3 -

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for a low
back disorder, with a history of a compression fracture of L1 and
with demonstrable deformity, bilateral sciatica, and degenerative
joint disease, have not been met. 38 U.S.C.A. 1155, 5107 (West 1991
& Supp. 2001); 38 C.F.R. 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic
Codes 5285, 5292 (2001).

2. The criteria for entitlement to an extension of a total
disability evaluation based on convalescence for the veteran's
service-connected low back disorder beyond January 31, 1998 have
not been met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 2001): 38
C.F.R. 4.1, 4.30 (2001).

3. Reflex sympathetic dystrophy was not incurred or aggravated as
a result of service or a service-connected disability. 38 U.S.C.A.
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38
C.F.R. 3.303, 3.307, 3.309, 3.310 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

During service, the veteran was treated on multiple occasions for
radiating low back pain following a 1973 parachute landing, and, in
July 1979, an impression of status post compression fracture of the
L1 vertebra was noted. As such, in a November 1980 rating decision,
the St. Petersburg RO granted service connection for status post
low back injury, with probable degenerative disc disease and a
history of a compression fracture of L1, and a 10 percent
evaluation was assigned as of May 1980. The St. Petersburg RO
increased this evaluation to 20 percent. effective from July 1982,
in an August 1982 rating decision in view of a private medical
report dated in August 1982. The Board further increased this
evaluation to 30 percent in

4 -

a July 1985 decision, and, in a rating decision from the same
month, the St. Petersburg RO effectuated this evaluation as of July
1983.

In a January 1991 statement, a VA doctor noted that the veteran's
service-connected back condition rendered him unable to seek or
gain substantial employment as a mechanic and that he would
probably need to be retrained in another field.

The veteran underwent a VA examination in March 1991, during which
he complained of low back pain radiating down the left side. The
examination revealed that flexion of the torso to approximately 30
to 45 degrees produced a subjective response of discomfort and pain
in the right sacroiliac area. Rotation of the torso to the left and
right was performed to approximately 45 degrees, with complaints of
discomfort in the right sacroiliac area. The pertinent impression
was status post fracture of L5-S1, with probable progressive
degenerative joint disease. The examination report also indicates
that a magnetic resonance imaging study (MRI) of the lumbosacral
spine revealed disc bulges at L4-L5 and S1, with more bulging at
S1.

In March 1992, the veteran underwent a second VA examination.
During this examination, he reported that he stopped working
because of pain in the neck and lower back. The examination
revealed an increase in lumbar lordosis. The veteran was able to
walk on the tip of his toes and, with minimum difficulty, on his
heels. There was no weakness to dorsiflexion of the great toe
bilaterally. The veteran claimed that he was unable to bend his
lumbar spine when asked to because of pain. He also claimed pain on
hyperextension. Lateral motion was "okay" bilaterally. Rotation was
possible, but the veteran complained of some pain. There was no
evidence of muscle spasm, but there was some guarding. The sensory
examination was within normal limits, except on the back of the
left calf. X-rays of the lumbar spine revealed narrowing of the L5-
S1 space, with a wedge compression fracture of L1, grade I.

5 -

In a May 1992 letter, Alan R. Glock, M.D., noted that he had
treated the veteran for "a total body autonomic dystrophy pain
syndrome." This disability had been treated with epidural blocks.

During his May 1992 VA hearing, the veteran reported that he had
been unemployed for the past year because of pain. He described
continued treatment with epidural blocks.

In a November 1992 letter, Dr. Glock indicated that the in-service
injury that resulted in the veteran's multiple lumbar spine
vertebral fractures "triggered an autonomic dystrophy." Dr. Glock
noted that the veteran "does not have endurance" and "would not be
a candidate for manual type jobs."

The veteran underwent a VA spine examination in March 1993, during
which he complained of pain in his low back. The examination
revealed no spasm, muscle atrophy, or tenderness to deep pressure.
However, there was some mild tenderness on the left side over
costovertebral #6 and on the right side over costovertebral #4,
with deep pressure. No fixed deformity or postural abnormalities
were noted. The diagnosis was a history of old lumbar fractures and
some degenerative changes.

Also, in March 1993, the veteran underwent a VA neurological
examination, during which he reported that Dr. Glock had diagnosed
"total body reflex sympathetic dystrophy." The examination revealed
straight leg raising to 80 degrees bilaterally, a patellar reflex
of 2+ bilaterally, an Achilles reflex of 1+ bilaterally, and mild
tenderness in the left lumbar paraspinal area over the sciatic
notch to percussion. The impression was chronic low back pain.

In July 1993, the veteran underwent a VA neurological examination
with the examiner who had examined him in March 1993 to determine
the nature and extent of his claimed autonomic dystrophy. In the
report, the examiner noted that Dr. Glock's premise appeared to be
unequivocally invalidated by the fact that four lumbar spine x-ray
series revealed no evidence of a lumbar spine vertebral fracture.
Moreover, this examiner questioned whether "whole body reflex
sympathetic

- 6 -

dystrophy" or "autonomic dystrophy" were generally recognized
medical entities and that Dr. Glock had not presented credible
scientific evidence that such entities did exist. Overall, this
examiner found Dr. Glock's premises, assumptions, conclusions, and
entire chain of reasoning to be "invalid and without basis in
fact." This examiner suggested that the veteran's intervertebral
disk problems could possibly be a cause of his body pain.

In a September 1995 letter, Glenda Dahlquist, M.D., noted that
"[a]lthough hypersensitivity to touch appears to be the only solid
physical examination finding to support previous diagnosis of
reflex sympathetic dystrophy, I must consider his history of
excellent response to sympathetic blocks to support this." The
claims file reflects further treatment from Dr. Dahlquist for the
veteran's claimed disability.

A computed tomography (CT) scan of the veteran's lumbar spine,
conducted at a private facility in April 1996, revealed a mild
diffuse bulge, with a small to moderate broad-based central
protrusion at L4-L5 that was causing deformity on the ventral
thecal sac and appeared to be abutting the L5 nerve root
bilaterally; and a moderate broad-based central protrusion at L5-S1
that might have been abutting the S1 nerve roots bilaterally, left
slightly greater than right. VA x-rays of the lumbar spine from
June 1996 revealed degenerative disc disease at L5-S1, with minimal
anterior wedge compression of L1, while VA x-rays of the
lumbosacral spine from July 1996 revealed some degenerative changes
of the lumbar spine with straightening of the normal lordotic
curvature of the lumbar spine.

During his July 1996 VA neurological examination, the veteran
reported continuous pain stemming from his low back injury dating
back to an in-service parachute jump. The examiner, who reviewed
the veteran's claims file, indicated that he was in complete
agreement with the previous examiner's conclusion that there was no
scientific data at present to support the claim that a lower back
injury could lead to a condition like whole body reflex sympathetic
dystrophy; indeed, there was no evidence in any medical textbook to
support such a diagnosis. The examiner noted that the veteran had
a chronic pain syndrome and that his pain complaints were out of
proportion to his neurological examination and the findings of his
tests.

7 -

In August 1996, the veteran underwent a VA orthopedic examination,
which revealed a loss of lumbar lordosis with straightening of the
lumbar lordotic curve. The veteran was able to bend forward to
within 14 inches from the ground level with his fingers extended,
after which point he experienced pain in about 57 degrees of
flexion. His spinal extension was between only zero and five
degrees. Range of motion testing further revealed lateral bending
between 15 to 20 degrees on each side and rotation to about 15
degrees with the pelvis fixed. No evidence of reflex sympathetic
dystrophy was noted.

The veteran also underwent a VA spine examination in August 1996,
which was conducted by an examiner who reviewed his claims file.
The examination revealed no fixed deformities of the spine or
obvious tightness or spasm of the musculature of the back. Range of
motion of the spine revealed forward flexion to about 55 degrees,
extension to zero degrees, right lateral bending to about 15
degrees, left lateral bending to about 20 degrees, and no
rotational ability of the thoracic spine. The sensory examination
showed an asymmetry in the veteran's general tactile sensation in
the distribution in the saphenous nerve in the right foot and the
L5 distribution of the right leg. His reflexes were 2+ at the L4
and S1. The examiner opined that the veteran did not demonstrate
any of the clinical signs and symptoms of reflex sympathetic
dystrophy. However, the examiner also noted that another pain
syndrome could not be ruled out.

A VA hand, thumb, and fingers examination conducted in August 1996
revealed no abnormal curves of the lumbar spine, although there was
slight flattening of the normal lumbar lordosis. Range of motion
testing revealed forward bending to 60 degrees, backward bending to
zero degrees with discomfort, bilateral lateral flexion to 30
degrees, and bilateral rotation to 35 degrees. The pertinent
diagnosis was degenerative disc disease of the lumbar spine. The
examiner further noted that he saw no evidence of the signs and
symptoms of reflex sympathetic dystrophy.

In a February 1997 statement, Dr. Glock noted that he had treated
the veteran for pain since January 1995. Dr. Glock stated that the
veteran still had autonomic

dystrophy in the legs and that all of his problems resulted from a
military-related injury in which he injured his lumbar spine.

The veteran underwent a VA neurology examination in September 1997,
during which he complained of chronic pain in his low back, legs,
and arms. Following the examination and a review of the veteran's
claims file, the examiner concluded that the veteran had a chronic
pain syndrome, with no objective evidence of reflex sympathetic
dystrophy.

In September 1997, the veteran was hospitalized at Randolph County
Hospital in Winchester, Indiana, with complaints of chronic low
back pain. Upon examination, spasms were noted in the lower lumbar
musculature, and pain was noted with percussion when the veteran
moved his back into hyperextension. The impression was chronic pain
syndrome of the low back, thought to be a facet syndrome with an
overlay of a mild autonomic dystrophy. In the same month, the
veteran underwent facet nerve neurolysis electrocautery from L2 to
S1 bilaterally, which was performed by Dr. Glock. A March 1998
letter from Dr. Dahlquist indicates that the veteran was doing well
on oral medications and planning on going back to work full time.
However, in a June 1998 letter, Dr. Glock noted that the veteran
had "an approximate time of 1 year recovery from his last surgery
due to the delay of treatment." In a June 1998 rating decision, a
temporary 100 percent evaluation was assigned for the period from
September 28, 1997, until February 1, 1998, in view of the
veteran's September 1997 surgery.

The veteran underwent a VA spine examination in March 1999 with an
examiner who reviewed his entire claims file. This examination
revealed lumbar spine flexion to 65 degrees, extension to 10
degrees, right lateral bending to 25 degrees, left lateral bending
to 20 degrees, and bilateral lateral rotation to 30 degrees. No
pain was noted with these movements. There was no evidence of
scoliosis or kyphosis. The only positive finding was a scar and
some flattening of the lumbar lordotic curve. X-rays of the
lumbosacral spine revealed L4-L5 and S1 disc narrowing, with mild
arthritic changes. Other diagnoses included status post neurectomy
of the facet joint of the lumbar spine in September 1997 and mild
reflex

9 -

sympathetic dystrophy diagnosed by loss of hair in both lower
extremities close to the ankle joints and burning sensations and
hypersensitivity of both soles of the feet. The examiner opined
that the veteran's diagnosed reflex sympathetic dystrophy was
"definitely" related to his service-connected low back disorder and
indicated that Dr. Glock's findings could not be challenged.

In April 1999, the veteran underwent a VA neurological examination
with an examiner who had an opportunity to review his claims file.
This examiner described Dr. Glock's treatment of the veteran as
"unorthodox" and noted that the veteran's bodily pain had decreased
since his September 1997 surgery. Following a neurologic
examination, the examiner (who also conducted the veteran's
September 1997 VA neurological examination) indicated that the
veteran had musculoskeletal low back pain, without evidence of
reflex sympathetic dystrophy on examination.

In a July 1999 statement, the VA examiner who conducted the
veteran's March 1999 spine examination indicated that the findings
from that examination would need to be revised in view of the
findings from the VA neurologist who examined the veteran in
September 1997 and April 1999. Specifically, this examiner
indicated that the veteran did not have "established R.S.D." but
was instead a very unhappy individual whose frame of mind had
improved with the treatment provided by Dr. Glock.

The Board referred this case to a Veterans Health Administration
(VHA) doctor in July 2000 for an opinion on whether the veteran's
September 1997 surgery required convalescence beyond January 31,
1998. In a September 2000 opinion, a VHA doctor noted that he had
reviewed the veteran's claims file and opined that the period of
convalescence for this surgery was normally one to two weeks.
However, since the procedure in question was an open surgical
procedure, a six to eight week period of convalescence would be
appropriate.

As noted in the Introduction, the veteran's case was appealed to
the Court following the Board's November 2000 decision. The
decision was vacated, except for the part that granted an increased
rating to 40 percent for the veteran's service-connected

10-

back disability. The veteran was contacted in October 2001 and
notified of his opportunity to submit additional argument and/or
evidence in support of his claims. A November 2001 Report of
Contact in the claims file reflects that the veteran declined to
submit anything further and requested that his claim be
adjudicated.

II. Entitlement to an increased evaluation for a low back disorder

Disability ratings are determined by applying the criteria set
forth in the VA's Schedule for Rating Disabilities. Ratings are
based on the average impairment of earning capacity. Individual
disabilities are assigned separate diagnostic codes. See 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1 (2001). In cases where
entitlement to compensation has already been established and an
increase in the disability rating is at issue, it is the present
level of disability that is of primary concern. See Francisco v.
Brown, 7 Vet. App. 55, 58 (1994). Where there is a question as to
which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that rating. Otherwise, the lower rating
will be assigned. See 38 C.F.R. 4.7 (2001).

In this case, the veteran's low back disorder has been evaluated at
the 40 percent rate under 38 C.F.R. 4.71a, Diagnostic Codes 5285,
5292 (2001). Under Diagnostic Code 5292, a 20 percent rating is
assigned where there is moderate limitation of motion of the lumbar
spine. A 40 percent evaluation is in order for severe limitation of
motion. 38 C.F.R. 4.71a. The currently assigned 40 percent
evaluation reflects that the veteran's disability has been rated at
20 percent under Diagnostic Code 5292 with an additional 10 percent
added under Diagnostic Code 5285 on the basis of demonstrable
deformity of the spine. Finally, the veteran was also assigned a
further 10 percent disability rating as a result of the Board's
action in November 2000 under the concept of additional functional
impairment due to pain.

The Board has reviewed the medical evidence of record and finds
that, while several of the veteran's examinations have revealed
minimal extension of the

lumbar spine, the veteran's flexion, lateral bending, and rotation
have generally been shown to be only moderately limited in degree
during the pendency of this appeal. There is clear documentation in
the numerous VA examination reports of the veteran's range of
motion. Further, the private treatment records do not demonstrate
objective findings of a severe loss of motion for the lumbar spine.
Therefore, there is no basis to find that the veteran currently
suffers from a severe limitation of motion of the lumbar spine
under Diagnostic Code 5292.

Several of the veteran's VA examinations have revealed pain with
motion of the lumbar spine, although such pain was not noted during
the veteran's March 1999 VA spine examination. Under 38 C.F.R. 
4.40 and 4.45 (2001), such symptoms as functional loss due to pain,
excess fatigability, and painful motion must be considered in
determining whether a higher disability evaluation is in order. See
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996). The veteran's pain
with motion was considered in the prior Board action that resulted
in a 40 percent disability rating. The objective evidence of record
is not of such weight that it would justify a further increase in
rating based on DeLuca and 38 C.F.R. 4.40, 4.45. Accordingly, the
veteran's disability rating is comprised of, and remains at, a 20
percent evaluation for moderate limitation of motion of the lumbar
spine under Diagnostic Code 5292, a 10 percent evaluation under
Diagnostic Code 5285 for the demonstrable deformity of the spine,
and a 10 percent rating for the increased functional limitation
resulting from pain. The combined disability evaluations result in
a 40 percent evaluation.

The Board has considered other diagnostic codes for possible
application. However, there is no evidence of a vertebral fracture,
without cord involvement but with abnormal mobility that requires
a neck brace (jury mast) (the criteria for a 60 percent evaluation
under Diagnostic Code 5285); complete bony fixation (ankylosis) of
the spine at a favorable angle (the criteria for a 60 percent
evaluation under Diagnostic Code 5286); or pronounced
intervertebral disc syndrome, with persistent symptoms compatible
with sciatic neuropathy with characteristic pain and demonstrable
muscle spasm, absent ankle jerk, or other neurological findings
appropriate to the site of the diseased disc, with little
intermittent relief (the criteria

12 -

for a 60 percent evaluation under Diagnostic Code 5293). As such,
a 40 percent evaluation, and not more, is warranted for the
veteran's lumbar spine disorder.

The Board has based its decision in this case upon the applicable
provisions of the VA's Schedule for Rating Disabilities. The
veteran has submitted no evidence showing that his service-
connected low back disorder markedly interfered with his employment
status beyond that interference contemplated by the assigned
evaluation, and there is also no indication that this disorder has
necessitated frequent periods of hospitalization during the
pendency of this appeal. The Board would again point out that a
temporary 100 percent evaluation was assigned for the period from
September 28, 1997, until February 1, 1998, following the veteran's
September 1997 low back surgery. As such, the Board is not required
to remand this matter to the RO for the procedural actions outlined
in 38 C.F.R. 3.321(b)(1) (2001). See Bagwell v. Brown, 9 Vet. App.
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996);
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, but
finds that the record does not provide an approximate balance of
negative and positive evidence on the merits. Therefore, the Board
is unable to identify a reasonable basis for granting an increased
rating for the veteran's service-connected back disability. Gilbert
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. 5107(b) (West
Supp. 2001); 38 C.F.R. 3.102 (2001). The Board notes that 38 C.F.R.
3.102 was recently amended in August 2001, effective as of November
9, 2000. See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001). However, the
change to 38 C.F.R. 3.102 eliminated the reference to submitting
evidence to establish a well grounded claim and did not amend the
provision as it pertains to the weighing of evidence and applying
reasonable doubt. Accordingly, the amendment is not for application
in this case.

13 -

III. Entitlement to an extension of a total disability evaluation
based on convalescence under 38 C.F.R. 4.30 for the veteran's
service-connected low back disorder beyond January 31, 1998

Under 38 C.F.R. 4.30 (2001), a total disability rating (100
percent) will be assigned without regard to other provisions of the
rating schedule when it is established by report at hospital
discharge (regular discharge or release to non-bed care) or
outpatient release that entitlement is warranted under paragraph
(a)(1), (2) or (3) of this section effective from the date of
hospital admission or outpatient treatment and continuing for a
period of one, two, or three months from the first day of the month
following such hospital discharge or outpatient release. The
termination of these total ratings will not be subject to 38 C.F.R.
3.105(e) (2001). Such total ratings will be followed by appropriate
schedular evaluations. When the evidence is inadequate to assign a
schedular evaluation, a physical examination will be scheduled and
considered prior to the termination of a total rating under this
section.

Total ratings will be assigned under 38 C.F.R. 4.30 if treatment of
a service- connected disability resulted in: (1) surgery
necessitating at least one month of convalescence; (2) surgery with
severe postoperative residuals such as incompletely healed surgical
wounds, stumps of recent amputations, therapeutic immobilization of
one major joint or more, application of a body cast, or the
necessity for house confinement, or the necessity for continued use
of a wheelchair or crutches (regular weight-bearing prohibited); or
(3) immobilization by cast, without surgery, of one major joint or
more. The total rating will be followed by an open rating
reflecting the appropriate schedular evaluation; where the evidence
is inadequate to assign the schedular evaluation, a physical
examination will be scheduled prior to the end of the total rating
period. 38 C.F.R. 4.3 0(a).

A total rating under 38 C.F.R. 4.30 will require full justification
on the rating sheet and may be extended as follows: (1) extensions
of one, two, or three months beyond the initial three months may be
made under paragraph (a)(1), (2) or (3) of

14 -

this section; or (2) extensions of one or more months up to six
months beyond the initial six months period may be made under
paragraph (a)(2) or (3) of this section upon approval of the
adjudication officer. 38 C.F.R. 4.30(b).

In this case, the Board observes that, in March 1998, Dr. Dahlquist
found that the veteran was doing well and was thinking of going
back to work full-time and was planning to get back into the racing
car industry, while Dr. Glock, in a June 1998 statement, indicated
that the veteran would need approximately one year to recover from
his September 1997 surgery. In view of this contradictory evidence,
the Board requested an opinion from a VHA doctor regarding the
length of required convalescence, and, in a September 2000
statement, a VHA doctor opined, following a review of the claims
file, that a six to eight week period of convalescence would be
appropriate. In other words, the period of convalescence would end
approximately two months prior to February 1, 1998.

Overall, the Board finds that the preponderance of the evidence is
against the veteran's contention that his period of convalescence
for his low back disorder extended past January 31, 1998. The
statement from Dr. Glock contains no support for the bare assertion
that the veteran would require a year to recover. Further, the
records from Dr. Dahlquist reveal quite a different picture of the
veteran's status of recovery. So much so that the veteran was
considering returning to work full-time and working in the car
racing industry. Finally, the VHA opinion was provided after a full
review of the claims folder. The VA physician was aware of the
veteran's medical status, the type of surgery, and reviewed the
operative report in concluding that a proper recovery time would be
six to eight weeks. The veteran was given notice of the VA
physician's opinion and offered no evidence to contradict it. The
Board finds the VA physician's opinion to be more probative on the
issue of needed recovery time. See Owens v. Brown, 7 Vet. App. 429,
433 (1995); see also White v. Principi, 243 F.3d 1378, 1381 (Fed.
Cir. 2001) (VA benefits statutes and regulations do not provide any
basis for a treating physician rule).

15 -

Therefore, his claim of entitlement to an extension of a total
disability evaluation based on convalescence under 38 C.F.R. 4.30
for the veteran's service-connected low back disorder beyond
January 31, 1998 must be denied. Again, as the preponderance of the
evidence is against the veteran's claim, the provisions of 38
U.S.C.A. 5107(b) are not for application. See Gilbert v. Derwinski,
1 Vet. App. at 55.

IV. Entitlement to service connection for reflex sympathetic
dystrophy, to include as secondary to the veteran's service-
connected low back disorder

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 3.303(a) (2001). For
the showing of chronic disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity and sufficient observation to establish chronicity at the
time. If chronicity in service is not established, a showing of
continuity of symptoms after discharge is required to support the
claim. 38 C.F.R. 3.303(b) (2001). Service connection may also be
granted for any disease diagnosed after discharge when all of the
evidence establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2001). Also, certain chronic diseases, including
organic neurological diseases, may be presumed to have been
incurred during service if manifested to a compensable degree
within one year of separation from active military service. 38
U.S.C.A. 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R.
3.307, 3.309 (2001).

Additionally, a disability which is proximately due to, or results
from, another disease or injury for which service connection has
been granted shall be considered a part of the original condition.
38 C.F.R. 3.310(a) (2001). Specifically, when aggravation of a
disease or injury for which service connection has not been granted
is proximately due to, or the result of, a service-connected
condition, the veteran shall be compensated for the degree of
disability over and above the degree of disability existing prior
to the aggravation. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

- 16 -

The Board has reviewed the evidence described above and observes
that both Dr. Glock and Dr. Dahlquist have diagnosed reflex
sympathetic dystrophy, and Dr. Glock has asserted on several
occasions that this disability is causally related to the veteran's
service-connected low back disorder. However, Dr. Glock has
specifically related the diagnosis of reflex sympathetic dystrophy
to lumbar vertebral fractures, which have not been confirmed by the
x-ray studies of record. Moreover, it does not appear from his
statements that Dr. Glock has reviewed the veteran's entire claims
file. By contrast, multiple VA examiners have reviewed the
veteran's claims file and have concluded that he does not have
reflex sympathetic dystrophy, let alone reflex sympathetic
dystrophy that is causally related to a low back disorder. While
the VA examiner who conducted a spine examination of the veteran in
March 1999 initially indicated agreement with Dr. Glock's findings,
this same examiner, in a July 1999 addendum, indicated that the
veteran did not, in fact, suffer from true reflex sympathetic
dystrophy; this revised opinion followed consultation with a VA
neurologist who emphatically disagreed with Dr. Glock's findings.

As the noted VA examiners had an opportunity to review the
veteran's claims file and to base their opinions on a correct
medical history of his disability picture, the Board finds their
opinions to be of greater probative value than that of Dr. Glock.
Particularly, the Board finds Dr. Glock's opinion to be of relative
limited probative value in view of the apparently incorrect history
of multiple lumbar vertebral fractures noted in his statements. See
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1
Vet. App. 190, 192-93 (1992) ("It is the responsibility of the BVA
to assess the credibility and weight to be given the evidence").

The only other evidence of record supporting the veteran's claim is
his own lay opinion, but he has not been shown to possess the
requisite medical expertise needed to render a diagnosis or a
competent opinion regarding medical causation. See Espiritu v.
Derwinski, 2 Vet. App. 492, 494-95 (1992). Even if the Board were
to concede that the veteran currently suffers from reflex
sympathetic dystrophy, the evidence of record, on balance, does not
support the finding that this disability was

17 -

incurred or aggravated as a result of service or as secondary to
his service- connected low back disorder. Therefore, the
preponderance of the evidence is against the veteran's claim of
entitlement to service connection for reflex sympathetic dystrophy.
Again, as the preponderance of the evidence is against the
veteran's claim, the provisions of 38 U.S.C.A. 5107(b) are not for
application. See Gilbert v. Derwinski, 1 Vet. App. at 55.

V. Veterans Claims Assistance Act

In so finding, the Board has considered the applicability of the
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 5100,
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), which
became effective during the pendency of this appeal. This law is
applicable to the veteran's claim. See 38 U.S.C.A. 5107 note (West
Supp. 2001). VA has also issued final regulations to implement
these statutory changes. See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159 and 3.326(a)).

Under the Act, VA has a duty to notify the veteran and his
representative of any information and evidence needed to
substantiate and complete a claim. 38 U.S.C.A. 5102, 5103 (West
Supp. 2001). There is no outstanding information or evidence needed
to substantiate a claim in this case. There is sufficient
information in the record to allow for adjudication of the issues
on appeal.

Newly codified 38 U.S.C.A. 5103, requires certain notices be
provided by the Secretary when in receipt of a complete or
substantially complete application. The purpose of the first notice
is to advise the claimant of any information, or any medical or lay
evidence not previously provided to the Secretary that is necessary
to substantiate the claim. The Secretary is to advise the claimant
of that information and evidence that is to be provided by the
claimant and what is to be provided by the Secretary. 38 U.S.C.A.
5103(a) (West Supp. 2001). In those cases where notice is provided
to the claimant, a second notice is to be provided to advise that,
if such information or evidence is not received within one year
from the date of such

- 18

notification, no benefit may be paid or furnished by reason of the
claimant's application. 38 U.S.C.A. 5103(b) (West Supp. 2001). In
addition, 38 C.F.R. 3.159(b), 66 Fed. Reg. 45,630, details the
procedures by which VA will carry out its duty to assist by way of
providing notice.

The duty to assist claimants under the VCAA is codified under 38
U.S.C.A. 5103A (West Supp. 2001) and established by regulation at
38 C.F.R. 3.159(c)- (e). 66 Fed. Reg. 45630-32. This section of the
VCAA and new regulation sets forth several duties for the Secretary
in those cases where there is outstanding evidence to be obtained
and reviewed in association with a claim for benefits.

In this case the veteran first sought an increased rating for his
service-connected back disability in January 1991. Claims for
benefits related to the other issues on appeal were received in
1992 and 1998, respectively. The veteran was contacted by the RO in
regard to each claim and requested to provide documentation or
evidence relevant to his claims. He was afforded VA examinations in
1991, 1992, 1993, 1996, 1997, and 1999. VA treatment records from
several facilities were obtained and associated with the claims
file. Private treatment records were obtained from the several
health care providers identified by the veteran. He was afforded an
opportunity to testify at a hearing at the RO in May 1992. His case
was remanded for further development in 1996 and 1998, with
opportunities provided for the veteran to identify any additional
sources of evidence that would support his claim. He was again
afforded the opportunity to provide any additional evidence or
argument in support of his claims in October 2001 following the
remand from the Court. No outstanding evidence was identified by
the veteran.

The veteran and his representative were notified in statements of
the case issued in August 1991 and August 1998 of the provisions of
law relied on, the facts developed in the case, and of the
reasoning used in reaching a decision on the issues in this case.
Multiple supplemental statements of the case (SSOC) were issued
over the years from 1992 to 1999.

- 19 -

In reviewing the requirements regarding notice found at 38 U.S.C.A.
5103 and 38 C.F.R. 3.159(b), the Board cannot find any absence of
notice in this case. The Board also finds that VA has complied with
the spirit and the intent of the duty to assist requirements found
at 38 U.S.C.A. 5103A and 38 C.F.R. 3.159(c)-(e). Thus, in the
circumstances of this case, a remand would serve no useful purpose.
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict
adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,
430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
veteran are to be avoided). VA has satisfied its duties to inform
and assist the veteran in this case. Further development of the
claim and further expending of VA's resources are not warranted.

The Board has considered the case of Bernard v. Brown, 4 Vet. App.
384 (1993) for possible prejudice to the veteran by the Board's
decision to not remand the case to the RO. However, as indicated in
the above discussion, the veteran has been afforded the rights and
notices required under the VCAA and the newly promulgated duty to
assist regulations. The evidence has been developed and weighed.
Accordingly, for the reasons stated above in the analysis of the
application of the VCAA and the recently published duty to assist
regulations, the Board concludes that the veteran would not be
prejudiced by the Board's action without remand to the RO.

20 -

ORDER

An evaluation in excess of 40 percent for a low back disorder, with
a history of a compression fracture of L1 and with demonstrable
deformity, bilateral sciatica, and degenerative joint disease, is
denied.

The claim of entitlement to an extension of a total disability
evaluation based on convalescence under 38 C.F.R. 4.30 for the
veteran's service-connected low back disorder beyond January 31,
1998, is denied.

The claim of entitlement to service connection for reflex
sympathetic dystrophy, to include as secondary to the veteran's
service-connected low back disorder, is denied.

WARREN W. RICE, JR 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

- 21 -

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.



